Electronically Filed
                                                         Supreme Court
                                                         SCPW-17-0000657
                                                         26-SEP-2017
                                                         07:58 AM
                          SCPW-17-0000657

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       HAU PHAN, Petitioner,

                                 vs.

THE HONORABLE RICHARD T. BISSEN, JR., Judge of the Circuit Court
   of the Second Circuit, State of Hawai#i, Respondent Judge,

                                 and

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                   (CASE NO. 2FC16-1-000394(4))

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Hau Phan’s petition

for writ of mandamus, filed on September 9, 2017, and the record,

it appears that petitioner has filed an appeal from the judgment

of conviction and sentence in the Intermediate Court of Appeals

in CAAP-17-0000542 and, therefore, may seek relief in accordance

to HRAP Rule 9(b), as appropriate.     Petitioner, therefore, is not

entitled to the requested mandamus relief from this court.        See

Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right
to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action).    Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, September 26, 2017.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2